Citation Nr: 1440861	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1977 to August 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2013, the Board remanded this matter for additional development. 

The evidence of record is comprised of documents contained in the Veterans Benefits Management System (VBMS) and Virtual VA electronic information database.  All additional evidence should be entered into the Veteran's VBMS record.  


FINDING OF FACT

Bilateral hearing loss first manifested many years after the Veteran's discharge from service, and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110 , 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a December 2009 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an April 2010 examination and opinion as well as an additional opinion in December 2013 with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma as an infantry weapon repairman in an artillery unit while serving in the Marine Corps, though he does not indicate when the symptoms of hearing loss began.  Although the Veteran's specific MOS is not listed, all small arms/artillery repairers have been identified as occupations where there was at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dept. of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

Nevertheless, service connection is not warranted.  First, the evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  Specifically, when he entered active duty service, the Veteran's tonal thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
-
15
LEFT
15
15
20
-
10

The Veteran's July 1980 discharge examination shows that audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
15
LEFT
5
5
15
20
15

As can be seen, the Veteran's service treatment records show hearing within normal limits and are negative for chronic symptoms of a bilateral hearing loss disability in service.  Moreover, there is no notable shift in tonal thresholds.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, hearing loss was not shown in service.

Next, the evidence also does not show continuous symptoms of a bilateral hearing loss disability since service separation (an August 2007 private record reflects that the Veteran responded in the negative when asked about hearing difficulties); therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms. 

Significantly, the Veteran has not provided any statements as to when his hearing loss manifested other than noting in his VA claim for disability benefits in December 2009 as having begun in June 1979.  Furthermore, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown until the April 2010 VA examination report,  some 25 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and his current symptoms.  Notably, at an April 2010 VA examination, the Veteran demonstrated a bilateral hearing loss disability for VA purposes on audiometric testing, which he attributed to firing weapons on a daily basis without hearing protection in order to repair firearms (noting that he had to hear it fire to diagnose/fix the problem).  However, he also noted that he had occupational noise exposure from flooring installation for 20 plus years and that he wore hearing protection when using a nail gun.  After the examination was completed, VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  In providing this opinion, it was noted that hearing loss was not present at separation from service, and the examiner noted that there was no significant hearing threshold shifts from the Veteran's entrance examination and his separation examination because the shift was 5dB or less which is considered test-retest variability.

In a December 2013 VA examination report, the same VA examiner reiterated her opinion that the Veteran's claimed bilateral hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In her rationale, the examiner acknowledged the Veteran's specialty as an Infantry Weapon Repairman.  However, she also noted that the Veteran's enlistment examination in 1977 and separation examination in July 1980 were both normal and there was no evidence threshold shift.  

The VA examiner also referenced an Institute of Medicine (IOM) report from 2006, which stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Therefore, based on objective evidence (the audiograms at enlistment and separation) and lack of a plausible nexus, it makes it less as likely as not that the veteran's current hearing loss is due to or a result of in-service noise exposure.

The Board places great probative value on these opinions.  In this regard, the VA audiologists have specialized medical expertise and training in auditory matters, had adequate facts and data on which to base her medical opinion, provided a sound rationale for the medical opinions based on a factually accurate history, most recently in the December 2013 VA opinion.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or indications that the Veteran had hearing loss until his claim for VA benefits in December 2009.  Therefore, the Board finds that the Veteran's statements do not show that it is at least as likely as not that there was a continuity of symptomatology since service.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Lastly, the Board notes that there are many types and causes of hearing loss, and the diagnosis of type and causation of hearing loss is beyond competence of a lay person and requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, his contentions of a nexus are of little probative value.  

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


